DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Regarding claim 2, on lines 4 - 5, the recitation “the wiring lengths that decrease in sequence as away from the coupling point” should be “the wiring lengths that decrease in sequence away from the coupling point.”
Regarding claim 4, on line 3, the recitation “without via any connector” should be “without any connector.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osani et al. (U.S. Patent Publication No. 2012/0250264).
Regarding claim 1, in Figures 31 – 32, Osani discloses a printed wiring board in which a transmitting circuit (300) and N (N is an integer of 3 or more) receiving circuits (200, N = 5) are coupled by a multi-point wiring, wherein first to N-th branch points are provided in sequence in the multi-point wiring having one end coupled to the transmitting circuit (Figure 31), wirings branched at the respective branch points are coupled to the respective receiving circuits (Figure 31), a wiring length from a coupling point of the transmitting circuit in the multi-point wiring to a first branch point (TL1 = 50 mm, Design Example 2, Figure 32) is configured to be longer than a wiring length from the first branch point to a second branch point (TL2 = 30 mm), and wiring lengths between the adjacent branch points at and after the second branch point (TL3 = TL4 = TL5 = 20 mm) are configured to be shorter than the wiring length from the first branch point to the second branch point (TL2 = 30 mm).
Regarding claim 2, Osani discloses wherein the wiring lengths between the adjacent branch points at and after the second branch point are further configured to be the wiring lengths that decrease in sequence as away from the coupling point of the transmitting circuit (Figures 31 - 32).
Regarding claim 3, Osani discloses wherein the transmitting circuit is a memory controller (paragraph [0057]), and the receiving circuits are memory devices (paragraph [0057]), and the multi-point wiring is a wiring that transmits address, command, and control signals from the memory controller to the memory devices (paragraph [0057]).
Regarding claim 4, Osani discloses wherein the multi-point wiring is directly coupled to the memory devices without via any connector (Figures 31 – 32).
Regarding claim 6, in Figures 31 – 32, Osani discloses an information processing apparatus that includes a printed wiring board in which a transmitting circuit (300) and N (N is an integer of 3 or more) receiving circuits (200, N = 5) are coupled by a multi-point wiring, wherein in the printed wiring board, first to N-th branch points are provided in sequence in the multi-point wiring having one end coupled to the transmitting circuit (Figure 31), wirings branched at the respective branch points are coupled to the respective receiving circuits (Figure 31), a wiring length from a coupling point of the transmitting circuit in the multi-point wiring to a first branch point (TL1 = 50 mm, Design Example 2, Figure 32) is configured to be longer than a wiring length from the first branch point to a second branch point (TL2 = 30 mm), and wiring lengths between the adjacent branch points at and after the second branch point (TL3 = TL4 = TL5 = 20 mm) are configured to be shorter than the wiring length from the first branch point to the second branch point (TL2 = 30 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osani.
Regarding claim 5, Osani discloses the printed wiring board (110, Figure 1) in which a transmitting circuit and receiving circuits are coupled (Figures 31 – 32).  Osani does not disclose wherein a corrosion-resistant coating is applied on the printed wiring board to which the memory controller and the memory devices are mounted.
However, providing a wiring board to have a corrosion-resistant coating is common place and well known in the art for protecting circuitry on the wiring board, and is merely a design option for a skilled artisan without the exercise of inventive skill.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847